department of the treasury internal_revenue_service washington d c date number info release date uil no the honorable arlen specter united_states senator room post office building 5th hamilton streets allentown pa attention ms mary jo bier dear senator specter i am responding to your date letter asking us to address the concerns expressed by one of your constituents memorandum to your office obtaining social_security numbers ssn for his dependent_children questions raise two issues states that he has religious objections to in his issue sec_1 whether a taxpayer may claim the dependency_exemption for his children if he does not provide their ssns on his return whether a taxpayer’s daughter needs to include her ssn on her income_tax return conclusion sec_1 with three limited exceptions discussed below internal_revenue_code irc sec_151 denies the dependency_exemption for a minor child unless the taxpayer claiming the exemption includes the child’s ssn on the taxpayer’s return with two limited exceptions discussed below sec_6109 requires individual taxpayers to include their ssns on their income_tax returns discussion tin to support dependency_exemption sec_151 states no exemption shall be allowed under this section with respect to any individual unless the tin taxpayer identifying number as defined in sec_6109 of such individual is included on the return claiming the exemption the congress first legislated the tin requirement under sec_6109 for purposes of the sec_151 dependency_exemption in the tax_reform_act_of_1986 sec_151 of the code was enacted by section of the small_business job protection act of pub_l_no 110_stat_1755 sec_151 clearly denies the dependency_exemption under sec_151 with respect to any individual unless the tin of such individual is included on the return claiming the exemption congress viewed the tin requirement as an enforcement mechanism for ensuring that the same dependent was not claimed on more than one tax_return see cong rec s7892 date floor debate discussing the purpose of the tin requirement sec_301_6109-1 of the regulations on procedure and administration recognizes four types of tins sec_6109 provides that unless regulations otherwise prescribe an individual’s ssn is that individual’s tin aside from the ssn the other three tins are the individual_taxpayer_identification_number itin the adoption_taxpayer_identification_number atin and the employer_identification_number ein under specific circumstances a taxpayer claiming a dependency_exemption for a minor child may provide the child’s itin or atin rather than the child’s ssn as the tin required by sec_151 itin exception an itin is a nine-digit number issued to an alien individual who is not eligible to obtain an ssn see sec_1_6109-1 and for example an alien individual legally employed in the united_states is required to file an income_tax return the alien individual must apply for an itin on form w-7 application_for irs individual_taxpayer_identification_number see sec_301_6109-1 atin exception an atin is a temporary nine-digit number issued to a child who is placed for adoption but is unable to get an ssn before the adoptive parents file their tax returns a child receives an atin by filing form w-7a application_for taxpayer_identification_number for pending u s adoptions when the adoption is final and the child can obtain an ssn the child must discontinue using the atin see sec_301_6109-3 an ein is a nine-digit number assigned to sole proprietors corporations partnerships estates trusts and other employers a taxpayer applies for this type of tin by filing a form ss-4 application_for employer_identification_number the ein is used only in connection with employment and business activities an individual is not permitted to use an ein instead of an ssn to claim a personal dependency_exemption see sec_301_6109-1 sec_1402 exception a limited exception exists for taxpayers who due to their religious objections to participating in the social_security system waive out of the social_security system and claim exemption from self-employment and medicare taxes under sec_1402 a taxpayer must file form_4029 application_for exemption from social_security and medicare taxes and waiver of benefits to claim sec_1402 exemption pursuant to sec_1402 taxpayers must waive all benefits and other_payments under title ii and xvii of the social_security act as well as all benefits and other_payments to taxpayers on the basis of wages and self-employment_income of any other person an exemption under sec_1402 may be granted only if the commissioner of social_security finds the individual’s religious sect has established teachings that are opposed to the acceptance of private or public insurance it is the practice of the individual’s sect and has been for a period of time for members of such sect to make provisions for their dependent members and such sect has been in existence at all times since date the commissioner of social_security evaluates applications for the sec_1402 waiver including information about the individual applicant’s religious group the internal_revenue_service does not participate in the evaluation or maintain a list of religious organizations approved by the commissioner of social_security from discussions with social_security administration analysts we understand that the social_security administration has approved approximately big_number groups under the form_4029 process the social_security administration processes the form_4029 instructions accompanying form_4029 provide taxpayers with detailed information regarding submission and processing form_4029 along with the accompanying instructions may be found at www irs gov tin ssn on taxpayer’s return sec_6109 requires a taxpayer to include the taxpayer’s tin on all returns filed with the internal_revenue_service under sec_6109 an individual taxpayer’s tin is his or her ssn corporations trusts partnerships and other legal entities usually file under an ein individual taxpayers ineligible for an ssn may file under an itin a child with a separate filing requirement although a highly unusual situation could file under an atin before his or her adoption is finalized individual taxpayers may not file without an ssn under the exception for form_4029 filers that exception is applicable only to children claimed as dependents on another individual’s return we hope this information is helpful if you have further questions please contact elizabeth kaye badge no at sincerely _______________________ lewis j fernandez deputy assistant chief_counsel income_tax accounting
